         Case 6:18-cv-01100-EFM-ADM Document 135 Filed 10/01/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 LARRY A. LAWSON,

                  Plaintiff,

 v.                                                Case No. 6:18-cv-01100-EFM-ADM

 SPIRIT AEROSYSTEMS, INC.,

                 Defendant.




 DECLARATION OF JEFF STONEKING IN SUPPORT OF DEFENDANT’S MOTION
         TO SHIFT COSTS OF TECHNOLOGY ASSISTED REVIEW
                        OF ESI TO PLANITIFF

I, Jeff Stoneking, declare as follows:

          1.     I submit this declaration in connection with the Motion to Shift Costs of

Technology Assisted Review of ESI to Plaintiff (the “Motion”), filed by Defendant Spirit

AeroSystems, Inc. (“Spirit”) in the above-captioned lawsuit.

          2.     I have personal knowledge of the facts set forth in this Declaration.

          3.     I am a Senior eDiscovery Consultant with Legility, Inc. (“Legility”), formerly

known as DSi, Document Solution, Inc. Legility is a full service litigation support firm that

provides services such as digital forensics, early case assessment, data processing, data hosting,

electronic discovery, technology assisted review (“TAR”), and consulting for legal matters of all

sizes.

          4.     I have been in the litigation technology field since 2006, and I have extensive

experience in all phases of electronic data discovery and digital forensics. I have consulted on

and/or managed the e-discovery process for hundreds of matters in federal and state courts across


DECLARATION OF JEFF STONEKING IN SUPPORT OF DEFENDANT’S MOTION TO SHIFT COSTS
OF TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF – Page 1
      Case 6:18-cv-01100-EFM-ADM Document 135 Filed 10/01/19 Page 2 of 5




the country, ranging from small disputes to nationwide class actions.

          5.         I incorporate by reference herein the Declaration I submitted in connection with

Defendant’s Response in Opposition to Plaintiff’s Motion to Compel, dated April 2, 2019. (Dkt.

72-13.)

          6.         Spirit informed Legility of the Court’s April 26, 2019 Order and the ESI Protocol

set forth therein.

          7.         In May 2019, Spirit provided Legility with Lawson’s lists of 10 selected

custodians, as well as Lawson’s concurrently proposed search terms (the “Second List of Search

Terms”). In all, Lawson provided 803 search terms to be applied across his 10 selected custodians.

Legility processed and hosted each custodians’ ESI, and ran Lawson’s Second List of Search

Terms again those files. These files consisted of 1,757,727 documents (1,203,219 documents after

deduplication).

          8.         Running Lawson’s Second List of Search Terms against the 1,203,219

documents resulted in 304,272 documents, and 468,595 documents when including families.

          9.         Of the 304,272 documents, Legility’s processing tool generated a random sample

of 384 documents. Each of these documents was reviewed and it was determined that the

responsiveness rate was 7.8%.

          10.        In June 2019, Spirit informed Legility of the Court’s June 7, 2019 Order, which

required the search terms proposed by Lawson to be limited to 25 search terms per custodian.

          11.        In or about early July 2019, Spirit provide Legility with Lawson’s third list of

proposed search terms and an amended version of Lawson’s third list of proposed search terms

(the “Third List of Search Terms”). The Third List of Search Terms provided 25 search terms for

each of Lawson’s 10 selected custodians.



DECLARATION OF JEFF STONEKING IN SUPPORT OF DEFENDANT’S MOTION TO SHIFT COSTS
OF TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF – Page 2
     Case 6:18-cv-01100-EFM-ADM Document 135 Filed 10/01/19 Page 3 of 5




       12.           Running Lawson’s Third List of Search Terms against the ESI of Lawson’s 10

selected custodians resulted in 198,902 documents, and 322,524 documents when including

families.

       13.           Legility’s processing tool then generated 10 random samples of 384 documents,

one for each of Lawson’s selected custodians. Each of these documents was reviewed and it was

determined that the responsiveness rates ranged from 0.5% to 13.5%. The average responsiveness

rate for the 10 custodians was 5.1%. The responsiveness rates per custodian are as follows:

               i.       Duane Hawkins – 8% responsive

               ii.      James Cocca – 13.5% responsive

               iii.     Kevin Matthies – 3.1% responsive

               iv.      Krisstie Kondrotis – 3.6% responsive

               v.       Michelle Lohmeier – 2.6% responsive

               vi.      Ron Rabe – 3.4% responsive

               vii. Tom Gentile – 8% responsive

               viii. Vic McMullen – 3.9% responsive

               ix.      Wendy Crossman – 4.9% responsive

               x.       William Brown – 0.5% responsive

       14.           Under well-accepted industry practices, it is reasonable to assume that the

responsiveness rates set forth above would be consistent across the entirety of the files for the

above-listed custodians.

       15.           In total, Legility’s fees and costs associated with the three sampling sizes

conducted in this lawsuit were approximately $108,039. These fees and costs include data

processing, managed review, and project management, but do not include any costs or fees



DECLARATION OF JEFF STONEKING IN SUPPORT OF DEFENDANT’S MOTION TO SHIFT COSTS
OF TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF – Page 3
     Case 6:18-cv-01100-EFM-ADM Document 135 Filed 10/01/19 Page 4 of 5




incurred by Arcadi Jackson, LLP or Foulston Siefkin, LLP.

       16.       At Spirit’s request, Legility estimated its costs to conduct a TAR of the 322,000

documents.

       17.       Legility currently estimates that its costs to conduct a TAR of the 322,000

documents will be between $210,000-$340,000. These costs consist of: (1) between $150,000 to

$300,000 for Legility’s document review team; (2) between $25,000 and $30,000 in data

promotion costs to migrate the 322,000 into Legility’s review platform; and (3) $6,000 per month

through the date of trial in this action in hosting costs (in addition to the $12,069 per month that

Spirit is already spending on hosting and other related costs). These estimates do not include any

fees incurred by Arcadi Jackson, LLP or Foulston Siefkin, LLP in providing a quality control

review of Legility’s document review or other related efforts.

       18.       Legility estimates that a TAR of the 322,000 documents at issue will take

between four and six weeks.

                                          [Signature to Follow]




DECLARATION OF JEFF STONEKING IN SUPPORT OF DEFENDANT’S MOTION TO SHIFT COSTS
OF TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF – Page 4
Case 6:18-cv-01100-EFM-ADM Document 135 Filed 10/01/19 Page 5 of 5
